Citation Nr: 0606826	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression, a seizure 
disorder, and migraine headaches.  


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In August 2004, the veteran clearly indicated that he was 
appealing three of the four issues denied by the RO in prior 
rating actions.  No other issue is before the Board at this 
time. 


FINDING OF FACT

There is no evidence of depression, a seizure disorder, or 
migraine headaches during service or within one year of 
separation from service and no competent evidence of a nexus 
between depression, a seizure disorder, or migraine headaches 
and the veteran's period of active service.


CONCLUSION OF LAW

Neither depression, a seizure disorder, nor migraine 
headaches were incurred in or aggravated by service and these 
disorders may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
depression, a seizure disorder, and migraine headaches.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With respect to the claims of service connection for 
depression and a seizure disorder, it is noted that psychosis 
and epilepsy may be presumed to have been incurred in service 
if manifested to a degree of 10 percent or more within a year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not indicate or 
otherwise suggest that the veteran had complaints of or 
treatment for psychiatric impairment, seizures, or headaches.  
The medical evidence of record reflects that the veteran's 
claimed disorders were first clinically demonstrated in 2001, 
four years after his discharge from active duty service.  
Moreover, in his May 2004 notice of disagreement, the veteran 
stated that none of his disabilities are service connected.  
He stated that they are due to a vehicle accident in February 
2001, after his separation from active duty service.  The 
post service medical evidence includes a July 2001 statement 
from a private physician which states that the veteran was in 
receipt of treatment for partial complex epilepsy secondary 
to a right frontal and left temporal lobe contusion.  The 
physician also states that the veteran experiences migraine 
headaches secondary to the closed head injury and post 
traumatic stress disorder.  The first clinical indication of 
the veteran's claims disorders are, thus, too remote in time 
from service to be attributed thereto on either a direct or 
presumptive basis.

The Board finds that service and post-service medical records 
provide a great deal of evidence against these claims. 

Accordingly, the weight of the evidence demonstrates that the 
veteran's depression, seizure disorder, and migraine 
headaches began many years after his active service and were 
not caused by any incident of service.  As the preponderance 
of the evidence is clearly against the claim, the benefit of 
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claims for 
service connection for depression, a seizure disorder, and 
migraine headaches by correspondence dated in January 2004 
and May 2004.  The January 2004 letter was provided to the 
veteran prior to the April 2004 rating decision.  The VCAA 
notice is therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board is aware of the recent  decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations, and private medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

It is noted that the veteran was scheduled to undergo a VA 
examination of his claimed disabilities but did not report 
for such examination.  The Board has, therefore, adjudicated 
the claim on the merits.  38 C.F.R. § 3.655 (2005).  
Nevertheless, the Board finds that the evidence, which 
indicates that the veteran did not receive treatment for the 
claimed disorders during service and that these disorders are 
the result of a postservice automobile accident, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the veteran's claims.  See 38 C.F.R. 
§ 3.159 (c)(4).  As service and post-service medical records 
provide no basis to grant these claims and provide evidence 
against these claims, the Board finds no basis to obtain a VA 
examination.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  
As service and post-service medical records provide no basis 
to grant these claims, and provide evidence against the 
claims, the Board finds no basis for a VA examination to be 
obtained.


ORDER

The appeal is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


